 


109 HR 1537 IH: To suspend temporarily the duty on nitrocellulose.
U.S. House of Representatives
2005-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1537 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2005 
Mr. Coble introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on nitrocellulose. 
 
 
1.Nitrocellulose 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
  
 
         
 
“ 9902.39.13Cellulose nitrate (nitrocellulose, including collodions) (provided for in subheading 3912.20.00)FreeFreeNo changeOn or before 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
